NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         MAY 18 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 17-50210

                Plaintiff-Appellee,              D.C. No. 2:16-cr-00401-ODW

 v.
                                                 MEMORANDUM*
ANGEL ALEJANDRO CARMONA, a.k.a.
Lil Criminal,

                Defendant-Appellant.

                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Angel Alejandro Carmona appeals from the district court’s judgment and

challenges the 125-month sentence imposed following his guilty-plea conviction

for conspiracy to possess with intent to distribute and to distribute

methamphetamine, in violation of 21 U.S.C. § 846. We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

      Carmona contends that the district court procedurally erred by failing to

address the 18 U.S.C. § 3553 factors and explain its reasons for the sentence. We

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and conclude that there is none. The district court considered

and discussed the advisory Guidelines range and the 18 U.S.C. § 3553(a)

sentencing factors, and explained at length the reasons for the sentence. See Rita v.

United States, 551 U.S. 338, 356 (2007) (“The sentencing judge should set forth

enough to satisfy the appellate court that he has considered the parties’ arguments

and has a reasoned basis for exercising his own legal decisionmaking authority.”).

The court also considered Carmona’s mitigating arguments.

      Carmona also argues that the sentence is substantively unreasonable because

the district court sentenced him to 125 months, despite recommendations of 120

months from probation, the government, and the defense. The district court did not

abuse its discretion in imposing Carmona’s within-Guidelines sentence. See Gall

v. United States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable

in light of the section 3553(a) factors and the totality of the circumstances. See

Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                    17-50210